PROB 35                                                                                         Report and Order Tenninating Supervision
(Reg 3/93)                                                                                               Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                              FOR THE
                                EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                                     Crim. No. 5:15-CR-48-4BO

ERIC ACOSTA FLORES

        On March 6, 2019, the above named was released from prison and commenced a term of supervised
release for a period of 36 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                                     I declare under penalty of perjury that the foregoing
                                                                     is true and correct.


                                                                    /s/ Van R. Freeman, Jr.
                                                                    Van R. Freeman, Jr.
                                                                    Deputy Chief U.S. Probation Officer
                                                                    150 Rowan Street Suite 110
                                                                    Fayetteville, NC 28301
                                                                    Phone: 910-354-2542
                                                                    Executed On: January 26, 2021


                                                    ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        fl   day of_{r,&.........-"-.,-.,,,,----"---''------·' 2021.




                                                                      ~~/.f¥   United States District Judge




                 Case 5:15-cr-00048-BO Document 248 Filed 01/28/21 Page 1 of 1
